        Case 4:20-cv-00418-BSM Document 12 Filed 08/13/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

COREY A. THORSON                                                        PLAINTIFF

v.                          CASE NO. 4:20-CV-00418-BSM

UNITED STATES OF AMERICA, et al.                                     DEFENDANTS

                                       ORDER
      After de novo review of the record, including Corey Thorson’s objections, United

States Magistrate Judge Jerome Kearney’s recommended disposition [Doc. No. 10] is

adopted, and the complaint [Doc. No. 1] is dismissed without prejudice for failure to

prosecute, see Local Rule 5.5(c)(2).

      IT IS SO ORDERED this 13th day of August, 2020.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
